DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
Response to Amendment
Claims 10-13 are pending in this instant application. Claim 10 is amended. Claims 1-9 were cancelled before. Claim 13 is newly added.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant primarily argues that GUI of Arrasvuori is meant to take user’s input to change audio attributes, e.g. volume, while invention as claimed is meant for target type information at the output side. In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [In re Yamamoto, 
Examiner further wants to point out that, especially claim 10 as presently formulated still reads on the combination of Yuan and  Arrasvuori. Regardless of the intent of whether the icon in Arrasvuori is meant for input or output, claim 10 still reads on the combination of references, especially given that, items 520-540 depicts different subject type, and are separate from the real images captured in Yuan. Furthermore, icons 520-540 can be selected by a pinch gesture, e.g., and re-positioned to any desired location within the display screen (¶0085-0086). Therefore, when combined with Yuan, an audio focus on a specific subject type, represented by an icon, separate from the captured image is actually displayed in the display screen. Furthermore, Arrasvuori’s items 520-540, indicating the type of subject based on which the audio processor is currently processing the audio data to enable the user to visually confirm the type of subject based on which the audio processor is currently processing the audio data during the shooting of the moving image

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2017/0289681) in view of Arrasvuori et al. (US 2014/0369506; hereinafter Arrasvuori).

Regarding claim 10, Yuan discloses an imaging apparatus (title, abstract, claim 11 and dependents, device 1000 in fig. 10. Also see devices in figs. 8-9) comprising: 
an imager configured to capture a subject image to generate image data (second capture unit 802, fig. 8, ¶0116. Also see step s102, s202, s602… etc. in figs. 1, 2, 6, 7); 
an audio input device configured to receive audio data indicating sound during shooting using the imager (unit 801, 901, and/or 1001 in figs. 8-10, ¶0115, ¶0130, ¶0136. Also see steps s101, s201, s601… etc. in figs. 1, 2, 6); 
a detector configured to detect a subject based on the image data generated by the imager (processor 1003 functioning as a detector configured to detect a subject based on the image data generated by the imager. If the focusing object of a user changes from the object 41 to the object 43, for example, the electronic device can acquire object 43 as the target object in the real-time image according to the focusing operation of the user – ¶0083); 
a display (display screen and/or display unit, ¶0030, ¶0118) configured to display an image indicated by the image data (¶0030, 0118); 
an operation member (If a user selects an object 43 through a first operation, (for instance, tapping on a touch screen of the electronic device) – ¶0081) configured to select a focus subject in the image from subjects detected by the detector based on a user operation on the imaging apparatus during shooting of a moving image (If a user selects an object 43 through a first operation, (for instance, tapping on a touch screen of the electronic device), the electronic device can then determine a target object from multiple objects in the real-time image based on the object which was selected by the user through the first operation – ¶0081.
The second scenario includes a case in which, during the video recording and sound recording of multiple people, the focusing direction is adjusted when multiple people are speaking, so as to aim the beam forming direction at a target person. One example of such a scenario may include the following: 1) multiple people are simultaneously speaking during video recording and sound recording; 2) a certain person is selected to be focused on the screen, and the beam forming direction is adjusted to be aimed at the speaker; 3) when the microphone array forms the indication of the beam forming direction, the noise reduction level is enhanced during audio zoom-in, so as to make the sound clearer. There are various advantages to employing the embodiments. First, the video recording and sound recording are combined together in order to be consistent with real human experiences. For example, the sound recording quality is changed with the adjustment of focus length during video recording, which is different from the unchanged sound quality as seen in the current market. Second, during video recording and sound recording of a single person, if the focus length is adjusted to zoom in or out on the person, the clarity of the person's voice will be changed therewith. 3) During video recording and sound recording of multiple people, if the focus is moved to another speaker, the speaker's voices will be amplified or clarified, and the surrounding people's voices will be reduced in volume – ¶0100 – 0101.
The second scenario includes recording video (i.e., both the real-time sound and the real-time image are required to be stored) – ¶0033. Also see ¶0047-0048 for shooting a video image); 
an audio processor configured to process the audio data to emphasize or suppress specific sound in the audio data received by the audio input device based on selected subject by the operation member (The second scenario includes a case in which, during the video recording and sound recording of multiple people, the focusing direction is adjusted when multiple people are speaking, so as to aim the beam forming direction at a target person. One example of such a scenario may include the following: 1) multiple people are simultaneously speaking during video recording and sound recording; 2) a certain person is selected to be focused on the screen, and the beam forming direction is adjusted to be aimed at the speaker; 3) when the microphone array forms the indication of the beam forming direction, the noise reduction level is enhanced during audio zoom-in, so as to make the sound clearer. There are various advantages to employing the embodiments. First, the video recording and sound recording are combined together in order to be consistent with real human experiences. For example, the sound recording quality is changed with the adjustment of focus length during video recording, which is different from the unchanged sound quality as seen in the current market. Second, during video recording and sound recording of a single person, if the focus length is adjusted to zoom in or out on the person, the clarity of the person's voice will be changed therewith. 3) During video recording and sound recording of multiple people, if the focus is moved to another speaker, the speaker's voices will be amplified or clarified, and the surrounding people's voices will be reduced in volume.  – ¶0100 -0101); and 
a processor configured to cause the display to display the focus subject as a target type to be processed by the audio processor (figs. 5-6, ¶0100-0101).

Yuan is not found disclosing explicitly that, the detector configured to detect a type of the subject based on the image data generated by the imager, an audio processor configured to process the audio data to emphasize or suppress specific sound in the audio data received by the audio input device based on a type of selected subject by the operation member, and a processor configured to cause the display to display target type information, in addition to the subject image, indicating the type of subject based on which the audio processor is currently processing the audio data to enable the user to visually confirm the type of subject based on which the audio processor is currently processing the audio data during the shooting of the moving image.

However, Arrasvuori discloses an apparatus 1100 in the form of a mobile phone, video camera, computer or likes thereof (fig. 11, ¶0115), which can contains audio-visual “The predetermined scale or scales may be determined, for example, on basis of a field of view provided by an image or a video segment associated with the composite audio signal, the predetermined scale or scales thereby corresponding to the field of view of the image or the video segment” – ¶0072. In case there is an image or a video segment associated with the composite audio signal, the image or the video segment may be displayed on the display together with the one or more items representing respective sound sources of the composite audio signal. In particular, the one or more items representing the respective sound sources of the composite audio signal are positioned in the display such that their positions essentially coincide with positions of the respective objects of the displayed image or a video segment – ¶0074. 
The item may comprise a figure, e.g. an icon, comprising a shape illustrating the respective type, e.g. a human shape illustrating a person as the sound source, a dog illustrating an animal as the sound source, a car illustrating a vehicle as the sound source, a question mark illustrating a sound source of unknown or unidentifiable type--each possibly provided together with a short explanatory text (e.g. "person", "animal", "vehicle"; "unknown", . . . ). As another example, the item may comprise an image and/or name of a specific person in case such information is available or otherwise identifiable on basis of the sound source or on basis of an image and/or video segment associated with the composite audio signal comprising the sound source – ¶0075. Also see ¶0075) and corroborations thereof (¶0061, 0072-0076). 
target type information indicating the type of the focus subject as a target type to be processed by the audio processor (figs. 7-8).

Arrasvuori further discloses that, items 520-540, can be representative of the sound source (abstract), indicating it is different from the real captured image in Yuan, and composite image with video in Arrasvuori. Furthermore, Arrasvuori discloses that a selected sound source subject type can have modified audio attribute, e.g. changed volume (fig. 8). Items 520-540 can also be that represents selected sound source can be placed in a changed spatial location (¶0085-0086). Thus, Arrasvuori’s items 520-540, indicating the type of subject based on which the audio processor is currently processing the audio data to enable the user to visually confirm the type of subject based on which the audio processor is currently processing the audio data during the shooting of the moving image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yuan to include the teaching of Arrasvuori to detect a type of the subject based on the image data generated by the imager, an audio processor configured to process the audio data to emphasize or suppress specific sound in the audio data received by the audio input a type of selected subject by the operation member, and a processor configured to cause the display to display target type information, in addition to the subject image, indicating the type of subject based on which the audio processor is currently processing the audio data to enable the user to visually confirm the type of subject based on which the audio processor is currently processing the audio data during the shooting of the moving image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, the combination would enhance the versatility of the overall system. 

Regarding claim 11, Yuan in view of Arrasvuori discloses the imaging apparatus according to claim 10, wherein the processor is configured to further cause the display to display emphasis level information indicating a level at which the audio processor emphasizes or suppresses specific sound of the selected subject (Arrasvuori: figs. 7-8, ¶0094). 

Regarding claim 12, Yuan in view of Arrasvuori discloses the imaging apparatus according to claim 10, wherein the processor is configured to, 
 	in response to change of the focus subject with a type of the focus subject after the change being different from the target type before the change (after combination with Arrasvuori, Yuan’s use case as described in ¶0100 would now not only have person, but also other sound sources, e.g. animal, and the combination the focus 
 	update the target type information to indicate the type after the change as the target type, and cause the display to display the updated target type information (Arrasvuori: After combination, target type information is updated to indicate the type (e.g. John Doe, Dog and/or unknown, fig. 6) after the change as the target type in response to user’s selection of focus subject per Yuan’s description of ¶0100, and cause the display to display the updated target type information, figs. 6, 8).

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 13, wherein the detector is configured to detect different subjects and different types of subjects within the image data generated by the imager; the audio processor is configured to process the audio data to emphasize or suppress specific sound in the audio data received by the audio input device differently based on type of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697